Title: To George Washington from Bushrod Washington, 9 November 1788
From: Washington, Bushrod
To: Washington, George



Dr Uncle
Bushfield Novr 9th 1788

As an Executor to my Father, I am involved in an affair which has given me much concern, and which is likely to afford me some trouble, and as it is difficult for me to determine in what manner to act, I take the liberty of asking your advice, and as fare as you can give it, your assistance. Doctor Stewart as administrator to Mr Custis had a Bond agt my uncle Sam, which was very nearly out of date, and rendered it necessary for him either to commence suit immediately, or to have it renewed. My father some short time before his death in order to prevent the distress which so heavy a demand at that time would reduce the Estate to, took in the Bonds agt my uncle Sam, and gave his own for the debt, amounting to near £1000. Since I was informed of this transaction, I have been endeavouring to get Uncle Charles to settle it, and had prevailed upon him to give me an order on Colo. White  (who acts for him) for the amt of this Bond to be paid to Doctor Stewart—but upon examining the amount of debts in his hands yet to collect, we found that there would not be sufficient to answer the orders which he had previously accepted, and that another sale of Property would be absolutely necessary. Of this I have informed my uncle, but he seems unwilling to sell more of the Estate. Thus am I exposed to be sued at any moment for this debt, and were this to be made one in addition to the many against my fathers Estate, it would take the whole of his personal property to discharge them. My uncle Sam’s Estate must pay this Bond either to Doctor Stewart or to myself, and I am sure it could afford little relief to that Estate, that I should suffer in the first Instance. If uncle Charles will not settle this affair with Doctor Stewart, it will be necessary for

me to bring suit against him which I should be very much distressed to do. If you consider this subject in the same light that I do, and would so fare favour me as to write to my Uncle, I am convinced that his opinion of your Justice and disinterestedness on the occasion, would determine him immediately to take such steps as might save me from suffering. I entreat you to excuse me for this liberty; the many favours which I have recieved from you have emboldened me to make the above request. Nancy Joins me in Love & best wishes for you & my Aunt. & believe me to be Dr Uncle Your sincerely affectionate Nephew

Busho. Washington.


P.S. The Bearer will bring down my mares. The price of the Season I will endeavour to send you so soon as I can procure it. I write in a hurry, and upon the only piece of paper in the house.

